Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

DETAILED ACTION

Drawings Objection
2.	The drawings are objected to because they do not meet the standards of 37 CFR 1.84 as follows:

The lines, numbers and letters are not uniformly thick and well defined, clean, durable and black in FIGS. 1-11.  37 CFR 1.84(I).   In FIG. 1, for example, the structure lines are rough and distorted.  Correction is required.
ANNOTATED DRAWING:


    PNG
    media_image1.png
    502
    608
    media_image1.png
    Greyscale




FIG. 2 appears to contain an element that is inconsistent with the other figure drawings.  Is this element shading or claimed subject matter?  Although not required, if shading is utilized it should be shown consistently in all the views. Clarification or correction required to show the claim accurately and consistently.
ANNOTATED DRAWING:

    PNG
    media_image2.png
    868
    451
    media_image2.png
    Greyscale

4.	Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure 

5.	When preparing new or replacement drawings, be careful to avoid introducing new matter. New matter is prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f).

6.	The necessity for good drawings in a design patent application cannot be overemphasized.  As the drawing constitutes the whole disclosure of the design, it is of utmost importance that it be so well executed both as to clarity of showing and completeness, that nothing regarding the design sought to be patented is left to conjecture.  An insufficient drawing may be fatal to validity (35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph). Moreover, an insufficient drawing may have a negative effect with respect to the effective filing date of a continuing application.


Specification Objection
7.	The Specification is object to by the Examiner for the following reasons:

FIGS. 10 and 11 appear to be enlarged views of the Light for Cosmetic Application.  For accuracy the figure descriptions have been amended to read:

-- Fig. 10 is an enlarged top side view thereof; and
Fig. 11 is an enlarged bottom side view thereof. --


Claim Rejection under 35 USC § 112
8.	The claim is rejected under 35 U.S.C. 112(a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the 
	
9.	The claim is indefinite and nonenabling because:
	
The configuration of the design shown in FIG. 4 appears to be inconsistent with the other figures.  For example, FIG. 4 appears to show the underside of the Light for Cosmetic Application having depth that is not shown in FIGS. 1 or 5.  Specifically, it is not clear how the depth shown in FIG. 4 relates to the claimed design.  See FIGS. 1, 4 and 5 below.
ANNOTATED DRAWINGS:


	
    PNG
    media_image3.png
    401
    535
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    341
    370
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    232
    407
    media_image5.png
    Greyscale




Conclusion

11.	The claim stands rejected under 35 U.S.C. 112 (a) and (b).  

12.	The references cited but not applied are considered cumulative art related to the subject matter of the claimed design.

Contact

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINT A SAMUEL whose telephone number is (571)272-5045.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Krakower can be reached on 5712724496.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CLINT A SAMUEL/Examiner, Art Unit 2917